Case 1:19-cv-00229-CCB Document 22 Filed 07/30/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

CHAMBERS OF U.S. COURTHOUSE
CATHERINE C. BLAKE 101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE BALTIMORE, MARYLAND 21201

(410) 962-3220
Fax (410) 962-6836

July 30, 2019

MEMORANDUM TO COUNSEL

Re: Anthony M. Marcano vy. Baltimore City Board of School Commissioners
Civil Action No. CCB -19-0229

 

Dear Counsel:

No formal scheduling order will be issued at this time. The case will be
referred for mediation with a Magistrate Judge as soon as reasonably possible.
Counsel may engage in discovery as agreed upon in preparation for the mediation.

Despite the informal nature of this ruling, it shall constitute an Order of

Court, and the Clerk is directed to docket it accordingly.

Sincerely yours,
/S/ ( ‘y

Catherine C. Blake
United States District Judge
